      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 1 of 35




                        Expert Report of Joseph I. Cohen, M.D.


July 27, 2018

Prepared for:
Scott Braden
Assistant Federal Defender
Office of Federal Public Defender
Victory Building, Suite 490
1401 West Capitol Avenue
Little Rock, Arkansas 72201

       RE: Death Investigation of Kenneth D. Williams
           Date of death: 04-27-17
           Date of Arkansas medical examiner autopsy: 04-28-17
           Date of private autopsy by undersigned: 04-30-17

I was asked to conduct a private autopsy on Kenneth Williams and to provide any
opinion of whether Mr. Williams experienced suffering during his execution. To date, I
have reviewed the following documents:

Autopsy photographs, Arkansas State Crime Laboratory Medical Examiner Division
        (Kenneth Williams, Case No. 2017-010742/ME-0455-17, 04-28-17)
Private autopsy photographs (152), obtained by undersigned
        (Kenneth Williams, Case No. P17-0430, 04-30-17)
Arkansas State Crime Laboratory (policy/procedure and Kenneth Williams execution)
        Postmortem Examinations – General
        Postmortem Examinations – External Examination
        Postmortem Examinations – Internal Examinations
        Postmortem Examinations – Follow Up Procedures and Studies
        Medical Examiner Investigator’s Report (Kenneth Williams)
        Medical Examiner Division – Autopsy Report (Kenneth Williams, 04-28-17)
        Body diagram (Kenneth Williams)
        Medical Examiner – Forensic Toxicology Evidence Submission Form
        Laboratory and forensic toxicology reports (Kenneth Williams)
        Forensic Toxicology Section Analytical Results Worksheet(s)
        Forensic Toxicology Section Accession Worksheet
        Body Submission Form(s)
        Inmate Synopsis
        Death of Inmate (form)
       Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 2 of 35


       Evidence Receipt Form
       Miscellaneous legal documents and correspondence
       Office of the Medical Examiner – Body Release Authorization
       Autopsy Tech Worksheet
       Cause of Death (form)
       Arkansas Department of Health – Certificate of Death (Kenneth Williams)
       Arkansas Department of Health – Supplemental Report of Cause of Death
       Morgue Autopsy Checklist
State Crime Laboratory – Medical Examiner Division (autopsy reports)
       Ledell Lee (date of death, 04-20-17)
       Jack Jones (date of death, 04-24-17)
       Marcel Williams (date of death, 04-24-17)
       Kenneth Williams (date of death, 04-27-17)
Internal Affairs Log of Timed Activities (Jack Jones execution, 04-24-17)
Witness List for the Execution of Jack Jones (SK #940, 04-24-17)
Internal Affairs Log of Timed Activities (Kenneth Williams execution, 04-27-17)
Internal Affairs Log of Timed Activities (Ledell Lee execution, 04-20-17)
Witness List for Ledell Lee (SK #936, 04-20-17)
Internal Affairs Log of Timed Activities (Marcel Williams execution, 04-24-17)
Witness List for the Execution of Marcel Williams (SK #943, 04-24-17)
Orders of Discharge(s) (Marcel Williams, Jack Jones)
Declaration of Eric Motylinski (05-01-17)
Declaration of Cassandra Belter (04-28-17)
Declaration of Jamie Giani (04-25-17)

EXPERT CREDENTIALS

I have over two decades of experience as a forensic pathologist. My CV and a list of all
cases in which I’ve testified as an expert at trial or by deposition in the previous 4 years
is attached. I do not have any publications over the past 10 years.

I am being compensated at a rate of 600.00 per hour for consultation, report
preparation and testimony in this case.

CASE SUMMARY:

Kenneth Williams, a 38-year-old inmate, was executed by lethal injection on 04-27-17 at
the Cummins Unit, Arkansas Department of Correction, in Lincoln County, Arkansas.

The Arkansas State Crime Laboratory’s Body Submission Form contains an itemization of the
various substances reportedly administered to Mr. Williams, including the order, volumes and
concentrations of substances in accordance with the following schedule:

Midazolam 250 mg x 2 doses
Normal saline 60 ml x 1
Vecuronium bromide 50 mg x 2 doses
Normal saline 60 ml x 1
                                                 2
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 3 of 35


Potassium chloride 120 mEq x 2 doses
Normal saline 60 ml x 1

The witnessed execution commenced at 10:52 PM by intravascular administration of
two 250 mg doses of midazolam, followed sequentially by one 60 ml dose of normal
saline, two 50 mg doses of vecuronium bromide, one 60 ml dose of normal saline, two
120 mEq doses of potassium chloride, and one 60 ml dose of normal saline. Death was
pronounced at 11:05 PM by the Lincoln County Coroner.

Following the execution, the body was transported to Christian Way Funeral Home in
Pine Bluff, Arkansas.

ARKANSAS STATE CRIME LABORATORY – MEDICAL EXAMINER DIVISION AUTOPSY
EXAMINATION:

An autopsy examination was performed on the body of Kenneth Williams at the Arkansas State
Crime Laboratory – Medical Examiner Division on 04-28-17.

The medical examiner’s external examination of Mr. Williams includes the following
documentation:

He was a well-developed, well-nourished black male clad in white prison attire. He measured
72 inches in length and weighed 216 pounds. The body was warm upon receipt at the medical
examiner’s office. Rigor mortis was present. Livor mortis was noted on the posterior surfaces
of the body. There was congestion of the sclerae and conjunctivae; no petechial hemorrhages
were noted by the medical examiner. Serosanguinous liquid was noted in the oral cavity and
nares.

Intravascular catheters were noted in the left and right forearms as depicted in the following
medical examiner photographs:




                                              3
       Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 4 of 35




The medical examiner’s internal examination revealed the following findings:

Absence of petechia on the thoracic organs.

Diffuse congestion of the organs.

Normal size, shape and configuration of the heart (heart weight = 355 grams).

Widely patent coronary arteries.

Absence of significant peripheral vascular disease.

Serosanguinous liquid within the upper and lower airways.

Diffuse congestion of the lungs (right lung weight = 590 grams; left lung = 555 grams).

Absence of injury to the neck.

Stomach contained two hundred (200 cc) cc of red liquid and recognizable beans.

Normal liver, gallbladder and biliary tree (liver weight = 1940 grams).

Normal kidneys (right kidney weight = 230 grams; left kidney = 230 grams).

Urinary bladder contained 200 cc of clear urine.

Normal spleen and lymphatic system (spleen weight = 170 grams).

Absence of scalp injury (Please refer to “PRIVATE AUTOPSY EXAMINATION BY UNDERSIGNED”
section below for comparison.).
                                                4
       Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 5 of 35



Absence of brain or skeletal injury (brain weight = 1430 grams).

Specimens were retained for possible future microscopic examination.

Peripheral blood, vitreous and urine were retained for toxicological analysis.

Mr. Williams was subsequently released to Christian Way Funeral Home in Pine Bluff, Arkansas.

MICROSCOPIC EXAMINATION:

Microscopic examination was deferred by the medical examiner.

TOXICOLOGICAL EVALUATION:

Midazolam (a benzodiazepine medication) was detected in a peripheral blood sample and
present in the concentration of 1.8 ug/mL. Caffeine was also detected in the blood sample.
Alcohol and common drugs of abuse were not detected.

DEATH CERTIFICATION BY ARKANSAS STATE MEDICAL EXAMINER:

The cause of death of Kenneth Williams is listed by the medical examiner as “Lethal Injection,”
and the manner of death, “Pursuant to judicial sentence of Death – Execution.” The
certification was provided by the medical examiner on 05-25-17.

PRIVATE AUTOPSY EXAMINATION BY UNDERSIGNED:

A private autopsy examination was performed by the undersigned at the funeral home on 04-
30-17. Mr. Williams was first viewed and examined on the mortuary’s embalming table.
Partially sutured, previous autopsy incisions were noted over the anterior torso and scalp.

Mr. Williams was well-developed and well-nourished. Medical implements had been previously
removed, prior to receipt of the body. The residual organs and tissues from the previous
examination were contained within the body cavity, within a separate bag. The following
significant findings (or absence thereof) were noted (Comment: Items in bold red font were
either not examined or not detected by the Arkansas State Medical Examiner.):




                                                5
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 6 of 35


Small hemorrhage behind right upper palpebral conjunctiva.




Small hemorrhage lateral aspect of right lower palpebral conjunctiva.




                                              6
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 7 of 35


Petechial hemorrhage, behind medial aspect of left upper palpebral conjunctiva.




Several fine petechial hemorrhages left lower palpebral conjunctiva.




                                              7
       Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 8 of 35


Subcutaneous hemorrhage,          right    antecubital   (attempted     venous    access,   see
OPINION/DISCUSSION below).

Focal subcutaneous hemorrhage, right femoral (groin) area (possible attempted venous
access, see OPINION/DISCUSSION below).

Subcutaneous hemorrhage, lateral mid right forearm (intravenous access).

Subcutaneous hemorrhage, lateral aspect of mid left forearm (intravenous access).

Good integrity, superficial veins, extremities.

Visceral congestion, including pulmonary congestion and edema.

Absence of significant cardiac or vascular disease.

Normal hepatobiliary, genitourinary and lymphatic systems.

Absence of neck injury.

Absence of skeletal injury.

There was no externally visible injury to the scalp; however, a prominent, discreet
contusion (bruise) was uncovered within the right occipital scalp, measuring
approximately 2 inches in greatest dimension. There were no skull fractures or
apparent injuries to the brain.




                                                  8
       Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 9 of 35


Autopsy photographs (contusion, interior of right occipital scalp, Dr. Cohen):




                                                9
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 10 of 35


OPINIONS/DISCUSSION:

TOXICOLOGY CONSIDERATIONS

According to the Medical Examiner – Forensic Toxicology Evidence Submission Form, a
“Comprehensive Drug Panel” and “Volatiles Panel” was requested for analysis.

Midazolam was the only execution medication detected in the postmortem blood sample. The
Arkansas medical examiner opines that 1.8 ug/mL of midazolam is “well within the toxic range
for this one drug” and “generally speaking, individuals with this level of midazolam in their
system are unconscious.” The midazolam did exhibit sedative effects, as this statement
suggests. The examiner does not define “unconscious” or say whether this concentration of
midazolam means Mr. Williams was adequately anesthetized (see below), though his use of the
phrase “generally speaking” admits that not all individuals with the reported level are
“unconscious.”

Vecuronium reportedly is not tested in Arkansas Crime Laboratory. The failure to test
for the vecuronium precludes one from confirming the presence and concentration of
the drug, and from assessing the physiological contribution during the execution
protocol. Vecuronium testing, in the interest of this investigation, should have been
outsourced to a laboratory capable of doing such testing.

It is understandable that potassium was not tested in the postmortem blood sample, as
the result would not be reliable because of significant postmortem changes that occur in
the body with respect to potassium.

MECHANISM OF DEATH

Mechanism(s) of death is (are) the physiologic derangement(s) that explain why an individual
expires. They are medical or biochemical explanations for how death occurs.

Mr. Williams likely succumbed to the combined respiratory depressant effects of midazolam
and vecuronium, with probable contribution by the cardiotoxic effect of potassium leading to
cardiac arrest. Respiratory depression is manifested by the development of pulmonary edema
and congestion, and serosanguinous liquid in the upper and lower airways, both well
documented by the Arkansas medical examiner and confirmed in the lungs during the second
autopsy examination.

The presence of ocular petechial hemorrhages, noted during the second examination (not
mentioned in the medical examiner’s report), are a nonspecific finding. However, they are
commonly seen in autopsies of individuals who succumb to neck compression (e.g.,
strangulation, hanging), those who succumb to other asphyxial mechanisms (drowning, drug
intoxication), or those who had cardiopulmonary resuscitative efforts. In our case, the
presence of petechial hemorrhages strongly suggests that a component of hypoxia/asphyxia
existed just prior to Mr. William’s death.




                                              10
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 11 of 35


DEATH CERTIFICATION

The cause of death may be listed as “Sequelae of Judicial Lethal Injection” or “Acute Multiple
Drug Intoxication.”

The manner of death (also known as the classification of death) is “Homicide (death in the
hands of other(s)). Other choices for manner of death (suicide, natural, accident) are not
appropriate for judicial executions.

SCALP CONTUSION

The head injury (scalp contusion) uncovered during the second autopsy examination, indicates
that Mr. William’s head was impacted by a blunt implement just prior to the time of death.
This is caused by 1) the moving head striking a fixed surface, or 2) a moving object striking the
head. The degree of occipital scalp hemorrhage indicates that substantial magnitude of force
was required, more than trivial force, and less than that necessary to cause skull fracture,
intracranial hemorrhage or brain injury. This injury is consistent with witness accounts of
Williams flailing and banging his head during the execution procedure. There is no
documentation of head injury prior to the start of the execution procedure.

Though not life threatening, the receipt of the scalp contusion would be expected to cause
some degree of perceivable pain.

VASCULAR ACCESS, VASCULAR PUNCTURES: HOW MANY ATTEMPTS WERE MADE FOR
VASCULAR ACCESS, AND WHAT LOCATIONS ON THE BODY?

Intravascular catheters were placed in both upper extremities (one catheter in each upper
extremity) prior to the execution procedure. These are documented in writing (body diagram)
and photographically by the medical examiner. During the subsequent autopsy examination by
the undersigned, by performing incisions over multiple sites on the extremities and attempting
to locate intravascular catheter placement attempts, at least one additional venipuncture (in
the right antecubital region, see below) was located. In addition, one possible puncture was
detected in the right side of the groin (see below).




                                               11
     Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 12 of 35


Venous Puncture (Subcutaneous Hemorrhage), Right Antecubital Region (Dr. Cohen):




                                            12
     Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 13 of 35




Possible Venous Puncture (Subcutaneous Hemorrhage), Right Groin (Dr. Cohen):




                                            13
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 14 of 35


CONSCIOUS PAIN AND SUFFERING

The lethal injection execution procedure proceeds with the sequential administration of
midazolam, vecuronium and potassium. The procedure commences by giving midazolam
intended to anesthetize the condemned (the condemned should be unconscious without
voluntary movement or the ability to perceive pain). Vecuronium (a skeletal muscle paralytic) is
then administered to impede and paralyze the skeletal muscles, including the muscles of
respiration. Potassium is then administered to disrupt the electrical rhythm of and stop the
heart.

It is well known that variation exists with respect to individual physiological response to
medications. The reasons are multifactorial and include potential genetic differences,
differences in drug tolerance, the ability to metabolize and excrete the drug, how the drug is
distributed through the various tissues of the body, endocrine factors, etc. For this reason,
toxicology results that provide a specific concentration of drug in the blood or other samples do
not equate to the same response for everyone. The ranges of therapeutic, toxic and lethal
concentrations of drugs are different for each person. Herein lies the difficulty in interpreting
drug concentrations for a given individual.

It is quite clear, based on witness accounts of Mr. William’s execution, and other previous
executions, that adequate anesthesia was not achieved after the administration of midazolam
and prior to giving vecuronium. Accounts of choking, coughing, moaning, the head moving up
and down (witness Motylinski), rocking forward and backward, head bobbing, groans of pain,
body rising from the gurney (witness Belter), are inconsistent with adequate anesthesia.
Similar reports of conscious pain have been reported in previous executions by lethal injection.

The process of respiratory depression, after administration of vecuronium, is not an immediate
physiologic response. It involves the gradual development of pulmonary edema, the build up of
fluids in the small airways of the lungs, and eventually the accumulation of fluid in the large
airways, bronchi, and upper airways. This process is akin to drowning, the obstruction of
airflow from the environment into the lungs. With inadequate anesthesia by midazolam, the
condemned person, in a conscious or semiconscious state, will experience severe conscious
emotional and physical pain and suffering potentially over many minutes with the development
and increasing perception of air hunger.

The execution of Mr. Williams, from the administration of the first dose of midazolam, took
approximately 12 or 13 minutes. Witness accounts report clear signs of distress from
approximately 10:54 PM (head moving up and down, head rocking forward and backward, head
bobbing), to 10:55 PM (audible groan of pain, body rising forcibly from the gurney), to 10:56
PM (labored breathing), to 10:57 PM (gasping for air), to 10:58 PM (head bobbing). This
timeline is indicative of conscious pain and suffering for a minimum of 4 minutes, all in
contradiction to an individual with adequate anesthesia.

This author’s opinion is that adequate anesthesia was not achieved with midazolam, thereby
opening the opportunity for awareness during the administration of vecuronium and
potentially during the administration of potassium. It is quite plausible that during the
administration of the final drug potassium, he perceived chest discomfort by way of noxious
palpitations (arrhythmias) prior to being pronounced deceased.

                                               14
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 15 of 35


Thank you for allowing me to participate in the death investigation of Kenneth Williams. If you
have any questions, concerns or comments, please do not hesitate to contact me.




___________________________
Joseph I. Cohen, M.D.



     07-27-18
___________________________
Date




                                              15
  Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 16 of 35




               Joseph I. Cohen, M.D., Forensic Pathologist
                President, United Forensic Services, P.C.

    California (Mailing Address):                                New York:
     448 Ignacio Blvd., Suite 325                          10 West Street, Suite 29E
      Novato, California 94949                            New York, New York 10004
                           (877) 372-6436 Toll Free
                           (951) 346-3245 Fax
                        Email: drcohen@forensiconline.com
                         Website: www.forensiconline.com



Joseph I. Cohen, M.D., Forensic Pathologist


Personal Data       Name: Joseph I. Cohen, M.D.

                    Birthplace: Los Angeles, CA

                    Citizenship: USA


Family              Married



                       Phoenix Central High School (Phoenix, AZ)
Education
                       University of Arizona, B.S., Biology (Tucson, AZ)

                       Medical College of Wisconsin, M.D., 1986 (Milwaukee, WI)



Professional           Forensic Pathologist/President, United Forensic Services, P.C.,
experience              Professional Forensic Autopsy and Consultation (August, 2010)

                       Chief Forensic Pathologist, Riverside County Sheriff-Coroner, Perris, CA
                        (July, 1999 to August, 2010)

                       City Medical Examiner, Office of Chief Medical Examiner, City of New
                        York, 520 First Avenue, New York, NY 10016 (July, 1995 to June, 1999)

                       Subspecialty Fellowship Training, Forensic Pathology, Office of Chief
                        Medical Examiner, City of New York, 520 First Avenue, New York, NY
  Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 17 of 35

                           10016 (July, 1994 to June, 1995)

                          Resident, Anatomic and Clinical Pathology, Department of Pathology,
                           University of California, Irvine, Orange, CA (July, 1990 to June, 1994)

                          Manager, ACE (Travel Sales), Trump Tower, New York, NY (November,
                           1988 to June, 1990)

                          Account Executive, ACE (Travel Sales), Newport Beach, CA (June,
                           1987 to November, 1988)

                          Surgical Resident, Department of Surgery, Maricopa Medical Center,
                           Phoenix, AZ (June, 1986 to June, 1987)

                          Chief Resident, University of California, Irvine Affiliated Pathology
Additional                 Residency Program, Orange, CA (July, 1992 to June, 1994)
professional
activities, past and      Clinical Assistant Professor of Forensic Medicine, New York University
present                    School of Medicine, New York, NY (July, 1994 to June, 1999)

                          Clinical Assistant Professor of Forensic Medicine, University of
                           California, Irvine School of Medicine, Orange, CA (current)

                          Assistant Clinical Professor, Department of Pathology and Human
                           Anatomy, Loma Linda University School of Medicine, Loma Linda,
                           California (current)

                          Member, California State Child Death Review Council (February, 2005
                           to present)

                          Member, National Advisory Board, Interagency Council on Child Abuse
                           and Neglect/National Center on Child Fatality Review

                          Member, Child Death Review Team, Riverside County, CA

                          Member, Trauma Audit Committee, Riverside County Emergency
                           Medical Services Agency, at Riverside County Regional Medical Center

                          Member, Fetal Infant Mortality Review, Riverside County, CA

                          Forensic pathologist consultant to Orange County District Attorney,
                           performing autopsies on select law enforcement related fatalities,
                           Orange County, California

                          Forensic medicine consultant, senior law student "mock" trials, Trial
                           Advocacy Course, Fordham Law School, New York, NY

                          Medicolegal scene investigations, part-time, Office of Chief Medical
                           Examiner, City of New York, 520 First Avenue, New York, NY
  Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 18 of 35


                    Administrative Editor, Practical Reviews in Forensic Medicine and
                     Sciences, Jointly Sponsored by Albert Einstein College of Medicine &
                     Montefiore Medical Center, and Educational Reviews, LLC

                    Medical Examiner, Part-time, Office of the Medical Examiner, Suffolk
                     County, Long Island, NY (December, 1995 to 1999)

                    Pathology consultant, Arizona Board of Medical Examiners, State of
                     Arizona

                    Performed autopsy examinations, TWA 800 airline crash, Office of the
                     Medical Examiner, Suffolk County, Long Island, NY (July, 1996)

                    Forensic medicine consultant, Deer Valley High School Mock Trial
                     Team, Glendale, Arizona (1997 National Mock Trial Champions, aired
                     on Court TV, June 21, 1997)

                    Junior Member,     College   of   American   Pathologists   (Pathology
                     Residency)

                    Junior Member, American Society of Clinical Pathologists (Pathology
                     Residency)

                    California Representative, National Residents Forum, College of
                     American Pathologists (Pathology Residency)



                    Guest speaker, Pediatric Residency Program, Phoenix Children's
Lectures and         Hospital, "Human Immunodeficiency Virus," Phoenix, Arizona, March 12,
presentations        1992

                    Presentation, California Medical Association's Western Scientific
                     Assembly, "Residency Selection and Career Planning," Disneyland
                     Hotel, Anaheim, California, February 28, 1993

                    Guest speaker, Arson Investigation Course, Mercy College, "Role of the
                     Medical Examiner in Arson Investigation," White Plains, New York,
                     March 6, 1997

                    Monthly Presentation, "Craniocerebral Trauma," Medical Student and
                     Resident Lecture Series, Office of Chief Medical Examiner, City of New
                     York, 520 First Avenue, New York, NY (through June, 1999)

                    “Careers in Forensics,” University of California, Riverside, Career
                     Services Center, 12:00PM-1:00PM, Thursday, October 28th, 1999 @
                     Science Library, University of California, Riverside, Riverside, CA

                    “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, 11:00AM-12:00PM, Friday, April 7th, 2000
                     @ Newport Sheraton Hotel, Newport Beach, CA
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 19 of 35


                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 1:00PM-3:00PM, Friday, April 7th, 2000 @
                   Newport Sheraton Hotel, Newport Beach, CA

                  “Pediatric Forensic Pathology: Challenges in Death Certification,”
                   Inter-Agency Council on Child Abuse and Neglect (Child Death
                   Review Team Training, June 22-23, 2000) @ Palm Springs Hilton,
                   Palm Springs, CA

                  “The Role of the Forensic Pathologist in Death Investigations,”
                   Coachella Valley Forensics Group, 10:00AM-12:00PM, Wednesday,
                   June 28th, 2000 @ Dr. Don Kenny Center, 47-336 Oasis Street,
                   Room 17A, Indio, CA (invitation, Riverside County District Attorney)

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 1:00PM-2:00PM, Thursday, September
                   28th, 2000 @ Radisson Hotel, Newport Beach, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 2:00PM-4:00PM, Thursday, September 28th,
                   2000 @ Radisson Hotel, Newport Beach, CA

                  “Homicide or Fatal Misfortune? Getting the Most from the Forensic
                   Pathologist’s Report,” 2000 Science for Trial Lawyers Seminar, Co-
                   Speaker, 9:00AM-10:30AM, October 21st, 2000 @ Radisson Hotel
                   Berkeley Marina, Berkeley, CA (invitation, California Attorneys for
                   Criminal Justice)

                  “Direct and Cross Examination of a Pathologist in a Criminal Case:
                   People v. Horace Johnson,” Inns of Court, 6:00PM-7:00PM,
                   Tuesday, January 16, 2001 @ Embassy Suites Hotel, Palm Desert,
                   CA (invitation, Riverside County District Attorney East)

                  “The Diallo Case,” Forensic Science Seminar, Department of
                   Coroner, Forensic Medicine Division, Los Angeles County, 2:30PM-
                                                 th
                   3:30PM, Thursday, January 18 , 2001 @ Los Angeles County
                   Department of Coroner

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM-11:00AM, Tuesday, March 6th,
                   2001 @ Radisson Hotel, Newport Beach, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 11:00AM-12:00PM, Tuesday, March 6th, 2001
                   @ Radisson Hotel, Newport Beach, CA

                  “Introduction of Forensic Pathology,” University of California,
                   Riverside, Introduction to Toxicology Class, 4:00PM-5:00PM, March
                   9th, 2001 @ Riverside County Sheriff-Coroner, Perris, CA

                  “The Identification of Missing/Unidentified Persons”, The Department
                   of Justice Forensic Laboratory, 8:30AM-4:00PM, Wednesday, March
                   28th, 2001 @ Academy of Justice Auditorium, Riverside, CA
                   (seminar attended)

                  “Direct and Cross Examination of a Pathologist in a Criminal Case:
                   People v. Horace Johnson,” Inns of Court, 7:00PM-8:00PM, April
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 20 of 35

                   25th, 2001 @ Teen Challenge, Riverside, CA (invitation, Riverside
                   County District Attorney West)

                  “Careers in Forensics,” University of California, Riverside, Career
                   Services Center, 12:00PM-1:00PM, Friday, April 27th, 2001 @
                   Science Library, University of California, Riverside, Riverside, CA

                  “The JonBenet Ramsey Case”, Dateline NBC Interview, Katie Couric
                   Special, aired May 8, 2001

                  Guest, Vital Statistics Meeting, July 24th, 2001, Riverside County
                   Community Health Agency, Department of Public Health, Riverside,
                   CA (by invitation)

                  “Careers in Forensics,” University of California, Riverside, Career
                   Services Center, 12:00PM-1:00PM, Friday, October 19th, 2001 @
                   Science Library, University of California, Riverside, Riverside, CA

                  “Child Abuse and Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 8:00AM-9:00AM, Tuesday, November 6th,
                   2001 @ Hampton Suites, Garden Grove, CA

                  “Pediatric and Fetal Deaths,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 9:00AM-10:00AM, Tuesday, November
                   6th, 2001 @ Hampton Suites, Garden Grove, CA

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM-11:00AM, Tuesday, November
                   6th, 2001 @ Hampton Suites, Garden Grove, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 11:00AM-12:00PM, Tuesday, November 6th,
                   2001 @ Hampton Suites, Garden Grove, CA

                  “Introduction to Forensic Pathology,” Grand Rounds, Annenberg
                   Center for Health Sciences, 12:00PM-1:00PM, Thursday, January 3,
                   2002 @ Eisenhower Medical Center, Rancho Mirage, CA

                  “Child Abuse and Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 8:00AM-9:00AM, Tuesday, March 5th,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Pediatric and Fetal Deaths,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 9:00AM-10:00AM, Tuesday, March 5th,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM-11:00AM, Tuesday, March 5th,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 11:00AM-12:00PM, Tuesday, March 5th, 2002
                   @ Hampton Suites, Garden Grove, CA

                  “Perinatal Drugs, Sudden Infant Death Syndrome, and Child Abuse,”
                   13th Annual Perinatal Conference, Sponsored by Parkview
                   Community Hospital Medical Center, 8:00PM, March 14th, 2002 @
                   Mission Inn, Riverside, CA
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 21 of 35


                  “Hospital vs. Forensic Autopsies, and Death Certification,” Grand
                   Rounds, @ Riverside County Regional Medical Center, 12:00PM-
                   1:00PM, Wednesday, July 10, 2002, Moreno Valley, CA

                  “Interesting Case Studies,” California State Coroners’ Association
                   Annual Meeting, Wednesday, September 18, 2002, Orange County,
                   CA

                  “Challenges and Advances in Pediatric Death Investigation,” Inter-
                   Agency Council on Child Abuse and Neglect, Statewide Training,
                   Oakland, CA, October 11, 2002

                  “Pediatric and Fetal Deaths,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 8:00AM-9:00AM, Tuesday, October 29,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Child Abuse and Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 9:00AM-10:00AM, Tuesday, October 29,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM-10:30AM, Tuesday, October 29,
                   2002 @ Hampton Suites, Garden Grove, CA

                  “Electrical Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 10:30AM-11:00AM, Tuesday, October 29, 2002
                   @ Hampton Suites, Garden Grove, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 11:00AM-12:00PM, Tuesday, October 29, 2002
                   @ Hampton Suites, Garden Grove, CA

                  “Bridging Lives: The Process of Organ and Tissue Donation,”
                   Presented in Conjunction with One Legacy on Tuesday, December
                   3, 2002 to the Medical Staff @ Inland Valley Medical Center,
                   Wildomar, CA

                  “Investigation of Infant & Child Fatalities,” Riverside County District
                   Attorney, Sexual Assault/Child Abuse Unit, 1:30PM, February 25,
                   2003

                  “Mortality in Young People,” Presented to the Kaiser Permanente
                   Riverside, OB/GYN Department Educational Meeting, 1:30 –
                   2:30PM, on Thursday, March 13, 2003 @ Kaiser Riverside, CA

                  “Pediatric and Fetal Deaths,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 1:00 – 2:00PM, Friday, March 21, 2003
                   @ Hampton Suites, Garden Grove, CA

                  “Child Abuse and Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 2:00 – 3:00PM, Friday, March 21, 2003
                   @ Hampton Suites, Garden Grove, CA

                  “Firearm Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 3:00 – 4:00PM, Friday, March 21, 2003 @
                   Hampton Suites, Garden Grove, CA
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 22 of 35

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 4:00 – 4:30PM, Friday, March 21, 2003
                   @ Hampton Suites, Garden Grove, CA

                  “Electrical Injuries,” Orange County Sheriff-Coroner Basic Death
                   Investigation Class, 4:30 – 5:00PM, Friday, March 21, 2003 @
                   Hampton Suites, Garden Grove, CA

                  “Forensic Pathology,” Loma Linda University Medical Center,
                   Department of Pathology and Human Anatomy Grand Rounds, 7:30
                   – 8:30AM, May 7, 2003, Loma Linda, CA

                  “Intriguing Forensic Cases,” California State Division, International
                   Association for Identification, 87th Annual Educational Seminar, 8:00
                   – 11:30AM, May 8, 2003, Riviera Hotel, Palm Springs, CA

                  “Pediatric Forensic Pathology,” a PlaceWare (Distance Learning)
                   Web Conference, Sponsored by Inter-Agency Council on Child
                   Abuse and Neglect (ICAN), and the National Center on Child Fatality
                   Review (NCFR), Aired from the Riverside County Sheriff-Coroner,
                   Perris, CA, at 11:00AM PDT, June 17, 2003

                  “Amniotic Fluid Embolism,” presented to the Kaiser Permanente
                   Riverside, OB/GYN Department Educational Meeting, 1:00 –
                   2:00PM, on Thursday, August 14, 2003 @ Kaiser Riverside, CA

                  “Death Investigation of Skydiving Fatalities,” abstract presentation at
                   the 2003 Annual Meeting of the National Association of Medical
                   Examiners, 2:25PM on Saturday, September 20, 2003 @ Fairmont
                   San Jose Hotel, San Jose, CA

                  “Sudden Infant Death Syndrome/Pediatric Forensic Pathology,”
                   presented to the Riverside County Sexual Abuse Child Abuse
                   (SACA) Unit, at the Ben Clark Training Center, Riverside, CA,
                   4:00PM to 5:00PM, October 9, 2003

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, 8:00AM – 9:00AM, Friday, October
                   31, 2003 @ Katella Training Facility, Orange, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 9:00AM – 10:00AM, Friday, October 31,
                   2003 @ Katella Training Facility, Orange, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM – 11:00AM, Friday, October 31,
                   2003 @ Katella Training Facility, Orange, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 11:00AM – 12:00PM, Friday, October 31,
                   2003 @ Katella Training Facility, Orange, California

                  “Fetal and Infant Deaths – A Forensic Pathologist’s Approach,”
                   Regional Child Fatality Review Training, Sponsored by Inter-Agency
                   Council on Child Abuse and Neglect (ICAN), and the National
                   Center on Child Fatality Review (NCFR), at Loma Linda University
                   Hospital (Coleman Pavilion), 1:00PM – 1:50PM, February 26, 2004
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 23 of 35

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, 8:00AM – 9:00AM, Friday, March
                   26, 2004 @ Katella Training Facility, Orange, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 9:00AM – 10:00AM, Friday, March 26,
                   2004 @ Katella Training Facility, Orange, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 10:00AM – 11:00AM, Friday, March 26,
                   2004 @ Katella Training Facility, Orange, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, 11:00AM – 12:00PM, Friday, March 26,
                   2004 @ Katella Training Facility, Orange, California

                  “Pediatric Forensic Pathology & Child Abuse,” Child Abuse/Sexual
                   Assault Course, 10:00AM – 12:00PM, Thursday, May 6, 2004 @
                   Ben Clark Public Safety Training Center, Riverside, California

                  “A Primer in Forensic Pathology: Sports Related Fatalities,”
                   Practical Applications in Sports Medicine Seminar, 09:45 – 10:20
                   AM, Sunday, June 6, 2004 @ Wyndham Palm Springs, Palm
                   Springs, California
                                         rd
                  “Forensic Medicine,” 3 Annual Southern California EMS
                   Conference, 1PM – 2:30PM, Thursday, June 10, 2004 @ Doral
                   Desert Princess Resort, Cathedral City, California

                  “Shaken Baby Syndrome,” Training Program for Members of Law
                   Enforcement, Attorneys, Social Services and First Responders, 9:00
                   – 9:30AM, Monday, June 21, 2004 @ City Council Chambers, Palm
                   Desert, California

                  “Forensic Pathology Update: Autopsies in the 21st Century,”
                   Hospital Grand Rounds, 12:00 – 1 PM, July 14, 2004 @ Riverside
                   County Regional Medical Center, Moreno Valley, California

                  “Methamphetamine and its Role in Violent Deaths,” Poster
                   Presentation, 2004 National Association of Medical Examiners
                   Annual Meeting, Monday, September 13, 2004 @ Loews Vanderbilt
                   Hotel, Nashville, Tennessee

                  “Forensic Pathology: Death Certification, Child Abuse and Neglect
                   and Law Enforcement Related Fatalities,” Riverside County Law
                   Enforcement Administrators’ Association Conference, Thursday,
                   September 30, 2004 @ Bahia Resort Hotel, San Diego, California

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, October 8, 2004 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 8, 2004 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 8, 2004 @ Orange
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 24 of 35

                   County Sheriff-Coroner, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 8, 2004 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Pediatric Forensic Pathology,” Presentation and Discussion Group
                   at the First Annual California State and National Symposium, Future
                   of Child Death and Severe Injury Review: Prevention and
                   Accountability, Sponsored by the Inter-Agency Council on Child
                   Abuse and Neglect (ICAN), and the National Center on Child Fatality
                   Review (NCFR), Thursday, October 21, 2004 @ Sheraton Universal,
                   Universal City, California

                  “Child Death/Domestic Violence Fatality Review,” Workshop
                   Discussions at NEXUS IX Training Conference: Violence and its
                   Effects on Children, ICAN Associates (Principal Sponsor), Friday,
                   October 22, 2004 @ Sheraton Universal, Universal City, California

                  “Pediatric Forensic Pathology/Child Abuse and Neglect,” Child
                   Abuse/Sexual Assault Investigations Course (POST #2200-32320),
                   @ Clark Training Center, Riverside County Sheriff’s Department,
                   November 4, 2004

                  “Principles of Forensic Pathology,” Biomedical Forensics Course, at
                   Boston University School of Medicine, Boston, Massachusetts,
                   March 14, 2005

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Thursday, March 17, 2005 @
                   Orange County Sheriff-Coroner, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Thursday, March 17, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Thursday, March 17, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Thursday, March 17, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Pediatric Forensic Pathology: Concepts and Controversies,” Infant
                                         th
                   Mortality Workshop, 4 Annual Riverside County Injury Prevention
                   Summit 2005, Sponsored by the Riverside County Public Health
                   Department, March 31, 2005 @ Wyndham Palm Springs, Palm
                   Springs, California

                  “Careers in Forensic Science/Crime Analysis,” Seminar at the
                   University of California, Riverside, Speaker and Panelist, April 27,
                   2005, Riverside, California

                  “Death Investigation of Skydiving Fatalities,” Pathology Grand
                   Rounds, June 29, 2005 @ Loma Linda University Medical Center,
                   Loma Linda, California
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 25 of 35

                  Panelist, “Profession Specific Child Abuse and Neglect Definitions,”
                   19th Annual California Conference on Childhood Injury Control,
                   Building Professional Skills and Program Capacity, Sponsored by
                   the California Department of Health Services, Maternal, Child, and
                   Adolescent Health Branch, October 5, 2005 @ San Diego Marriott
                   Mission Valley, San Diego, California

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, October 7, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 7, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 7, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 7, 2005 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  Mock Trial Presentation, in Conjunction With Riverside County
                   District Attorney’s Office, at Western State University College of
                   Law, Fullerton, California, October 12, 2005 (Organized by
                   Attorney/Adjunct Professor Robert Corrado)

                  Panelist, “The Child Death Review Team Experience and
                   Connection to Domestic Violence Death Review,” Domestic Violence
                   Death Review Regional Training, Sponsored by the California
                   Department of Justice, Office of the Attorney General, at San
                   Bernardino Sheriff’s Department, January 12, 2006

                  “Child Abuse and Child Abuse Prosecution,” San Diego International
                   Conference on Child and Family Maltreatment Conference,
                   Sponsored by Chadwick Center and Children’s Hospital San Diego,
                   January 25, 2006, at Town & Country Hotel and Convention Center

                  “Role of the Medical Examiner/Coroner in Organ Procurement,
                   Donation and Transplantation,” Organ Transplantation Breakthrough
                   Collaborative, Learning Session 2, Sponsored by the United States
                   Department of Health and Human Services, at the Westin
                   Bonaventure Hotel, Los Angeles, California, February 23, 2006

                  “What They Did For Love,” Death Investigation of Toni Dykstra, CBS
                   48 Hours Mystery Interview, Aired February 25, 2006
                                                                    nd
                  “Forensic Pathology/Drug Related Fatalities,” 52 Annual State
                   Convention, California Medical Assistants Association (CMAA),
                   March 3, 2006, at Marriott Ontario Airport Hotel

                  Panelist, “Nevada Expert Panel for Child Death Review,”
                   Coordinated by the Michigan Public Health Institute’s National
                   Center for Child Death Review, for the State of Nevada, Department
                   of Health & Human Services, Division of Child and Family Services,
                   March 6 – 10, 2006, at Luxor Las Vegas, Las Vegas, Nevada
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 26 of 35

                  Recipient, OneLegacy Life Bridge Award, 2006 OneLegacy Donor
                   Remembrance Ceremony, “Fields of Gold,” Loma Linda
                   University/Loma Linda University Medical Center, at Loma Linda,
                   California, March 12, 2006

                  “Child Abuse and Neglect,” Inter-Agency Council on Child Abuse
                   and Neglect (ICAN)/California Department of Social Services
                   (CDSS), Regional Child Death Review Training, at Ventura County
                   Department of Behavioral Health Services, Oxnard, California,
                   March 16, 2006

                  “A Potpourri of Forensic Pathology: The Medical Transcriptionist
                   and Pathologist,” 2006 Annual Meeting of the California Association
                   for Medical Transcription, March 24, 2006, at Doubletree Hotel
                   Ontario Airport, California

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, March 31, 2006 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 31, 2006 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 31, 2006 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 31, 2006 @ Orange
                   County Sheriff-Coroner, Santa Ana, California

                  “Preparing and Presenting the Forensic Pathologist,” Forensic
                   Evidence Seminar, California District Attorneys Association, April 11,
                   2006, at Portofino Hotel & Yacht Club, Redondo Beach, California

                  “Elder Abuse and Neglect: Medicolegal Death Investigation,”
                   Riverside County C.A.R.E. Team, April 26, 2006, at Senior Service
                   Center, Hemet, California

                  “Pediatric Forensic Pathology and Child Abuse and Neglect
                   Prosecution,” Inter-Agency Council on Child Abuse and Neglect
                   (ICAN)/California Department of Social Services (CDSS), Regional
                   Child Death Review Training, at California Coroner’s Academy,
                   Orange County Sheriff-Coroner, Santa Ana, California, May 2, 2006
                                                                                    st
                  “The Dead Do Tell Tales: Forensic Death Investigation in the 21
                   Century,” 5th Annual Southern California Emergency Medical
                   Services Conference, at Palm Springs Riviera Resort, Palm Springs,
                   California, May 10, 2006

                  “Child Abuse and Neglect,” Inter-Agency Council on Child Abuse
                   and Neglect (ICAN)/California Department of Social Services
                   (CDSS), Regional Child Death Review Training, at Eureka,
                   California, June 2, 2006

                   “Forensic Death Investigation: Challenges and Controversies
                   (Pediatric Case Studies),” 2006 California State Coroner’s
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 27 of 35

                   Association Advanced Training Symposium, at Radisson Hotel and
                   Conference Center, Fresno, California, September 21, 2006

                  “Child Abuse and Child Homicide Prosecution: Law and Medicine
                   Working Together,” Child Protection: Our Responsibility
                   (Conference), at the Clarion Hotel, Cedar Rapids, Iowa, Sponsored
                   by St. Luke’s Child Protection Center and Cedar Rapids Medical
                   Education Foundation, September 28, 2006

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, October 6, 2006 @
                   California Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 6, 2006 @ California
                   Coroner Training Center, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 6, 2006 @ California
                   Coroner Training Center, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, October 6, 2006 @ California
                   Coroner Training Center, Santa Ana, California

                  Panelist, “Nevada Expert Panel for Child Death Review,”
                   Coordinated by the Michigan Public Health Institute’s National
                   Center for Child Death Review, for the State of Nevada, Department
                   of Health & Human Services, Division of Child and Family Services,
                   October 23 – 27, 2006, at Reno and Lake Tahoe, Nevada

                  “Child Abuse and Neglect,” Seminar, Child Death and Severe Non-
                   fatal Injury Review in Contra Costa County, Presented by Inter-
                   Agency Council on Child Abuse and Neglect (ICAN) and National
                   Center on Child Fatality Review (NCFR), In Cooperation with the
                   Child Abuse Prevention Council of Contra Costa, Sponsored by the
                   California Department of Social Services, February 5, 2007, at
                   Pleasant Hill Parks and Recreation Community Center, Pleasant
                   Hill, California

                  Panelist, “Careers in Forensic Science & Criminal Analysis
                   Seminar,” Sponsored by the Career Center, University of California,
                   Riverside, February 15, 2007, at University of California, Riverside,
                   California

                  “Death Investigation of Law Enforcement Related Fatalities,” Grand
                   Rounds Conference, Department of Pathology and Human
                   Anatomy, Loma Linda University School of Medicine, March 28,
                   2007, at Loma Linda, California

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, March 30, 2007 @
                   California Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 30, 2007 @ California
                   Coroner Training Center, Santa Ana, California
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 28 of 35

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 30, 2007 @ California
                   Coroner Training Center, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, March 30, 2007 @ California
                   Coroner Training Center, Santa Ana, California

                  “Fatal Wounds,” National Homicide Symposium XVI, California
                   District Attorneys Association, April 17, 2007, at Westin Long Beach,
                   Long Beach, California (2 hour presentation)

                  “Child Abuse and Neglect,” Child Death Review in the Northeast
                   Region Seminar, Presented by Inter-Agency Council on Child Abuse
                   and Neglect (ICAN) and National Center on Child Fatality Review
                   (NCFR), In Cooperation with the Shasta County Child Abuse
                   Prevention Council, Sponsored by the California Department of
                   Social Services, May 4, 2007, at Shasta County Office of Education,
                   Redding, California

                  “Sexual Assault/Child Abuse,” SACA Training, Presented by the
                   Riverside County District Attorney’s Office, July 20, 2007, at the
                   Riverside City Counsel Chambers, Riverside, California

                  “Pediatric Forensic Pathology/Child Abuse/Sexual Assault,” on
                   Behalf of the Riverside County Sheriff-Coroner, at Ben Clark Public
                   Safety Training Center, Riverside, California, August 24, 2007

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, September 21, 2007 @
                   California Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, September 21, 2007 @ California
                   Coroner Training Center, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, September 21, 2007 @ California
                   Coroner Training Center, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, September 21, 2007 @ California
                   Coroner Training Center, Santa Ana, California

                  “Sexual Assault/Child Abuse,” East County SACA Training,
                   Presented by the Riverside County District Attorney’s Office,
                   October 26, 2007 @ Riverside County Administrative Center, Indio,
                   California
                                      th
                  “Child Abuse,” 10 Annual EMSC Conference, Sponsored by the
                   State of California Emergency Medical Services Authority,
                   November 8, 2007, @ Crowne Plaza Hotel, Garden Grove,
                   California

                  “Death Investigation of Law Enforcement Related Fatalities,” Corona
                   Police Department and Riverside County Sheriff-Coroner (Coroner
                   Bureau), November 20, 2007 @ Coroner Bureau, Perris, California
Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 29 of 35

                  “Pediatric Forensic Pathology/Child Abuse/Sexual Assault,” on
                   Behalf of the Riverside County Sheriff-Coroner, at Ben Clark Public
                   Safety Training Center, Riverside, California, November 30, 2007

                  “Traumatic Injuries,” Death Investigation for First Responders,
                   Riverside County Sheriff-Coroner, Coroner Bureau, Perris,
                   California, April 9, 2008

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, April 25, 2008 @ California
                   Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, April 25, 2008 @ California
                   Coroner Training Center, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, April 25, 2008 @ California
                   Coroner Training Center, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, April 25, 2008 @ California
                   Coroner Training Center, Santa Ana, California

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, November 6, 2009 @
                   California Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, November 6, 2009 @ California
                   Coroner Training Center, Santa Ana, California

                  “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, November 6, 2009 @ California
                   Coroner Training Center, Santa Ana, California

                  “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, November 6, 2009 @ California
                   Coroner Training Center, Santa Ana, California

                  “Pediatric Forensic Pathology/Child Abuse/Sexual Assault,” on
                   Behalf of the Riverside County Sheriff-Coroner, at Ben Clark Public
                   Safety Training Center, Riverside, California, November 6, 2009

                  “Pediatric Forensic Pathology/Child Abuse/Sexual Assault,” on
                   Behalf of the Riverside County Sheriff-Coroner, at Ben Clark Public
                   Safety Training Center, Riverside, California, March 1, 2010

                  “Traumatic Injuries,” Death Investigation for First Responders,
                   Riverside County Sheriff-Coroner, Coroner Bureau, Perris,
                   California, April 21, 2010

                  “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                   Basic Death Investigation Class, Friday, April 23, 2010 @ California
                   Coroner Training Center, Santa Ana, California

                  “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                   Death Investigation Class, Friday, April 23, 2010 @ California
  Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 30 of 35

                     Coroner Training Center, Santa Ana, California

                    “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, Friday, April 23, 2010 @ California
                     Coroner Training Center, Santa Ana, California

                    “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, Friday, April 23, 2010 @ California
                     Coroner Training Center, Santa Ana, California

                    “Traumatic Injuries,” LLM Class/Prosecutorial Science, Thursday,
                     July 29, 2010 @ Chapman Law School, Orange, California

                    “Pediatric Forensic Pathology,” Orange County Sheriff-Coroner
                     Basic Death Investigation Class, Wednesday, November 17, 2010
                     @ California Coroner Training Center, Santa Ana, California

                    “Child Abuse & Neglect,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, Wednesday, November 17, 2010 @
                     California Coroner Training Center, Santa Ana, California

                    “Firearm & Electrical Injuries,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, Wednesday, November 17, 2010 @
                     California Coroner Training Center, Santa Ana, California

                    “Postmortem Identification,” Orange County Sheriff-Coroner Basic
                     Death Investigation Class, Wednesday, November 17, 2010 @
                     California Coroner Training Center, Santa Ana, California


Professional        Diplomate, The American Board of Pathology, Anatomic and Clinical
memberships          Pathology, and Forensic Pathology

                    American Academy of Forensic Sciences (current)

                    National Association of Medical Examiners (current)

                    California State Coroners’ Association (current)

                    College of American Pathologists

                    American Society of Clinical Pathologists

                    American Medical Association

                    California Medical Association


Interests and    Tennis, Basketball, Racquetball, Snow Skiing, Water Skiing, Running,
activities       Skeet Shooting, Fishing, Chess, Photography, Astronomy, Computers,
                 Music, Scuba Diving



Licensure        Licensed to practice medicine in Arizona, California and New York (all
                 current)
 Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 31 of 35

REFERENCES AVAILABLE UPON REQUEST
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 32 of 35



RECENT TESTIMONIALS IN TRIAL/DEPOSITION:

Consultation and Trial Testimony, People of the Territory of Guam v. Anthony Flores,
Videoconference Trial Testimony, 06-15-11.

Consultation and Testimony, Tasior vs. Hurley, M.D., et al., Circuit Court of Cook County,
Illinois, Deposition Testimony, 02-21-12, Trial Testimony, 10-15-12, on Behalf of Plaintiff
Counsel.

People v. Flores, Superior Court of the State of California, County of Napa, Preliminary Hearing
Testimony, 07-17-12.

Green v. County of Riverside, Superior Court of the State of California (County of Riverside),
Deposition Testimony, 01-15-13

Bodkin v. Costa Victoria Healthcare, LLC, et al., Superior Court of the State of California
(County of Orange), Deposition Testimony, 03-13-13.

Consultation and Testimony, Lewis, et al. v. Malik, et al., Superior Court of the State of
California (County of San Bernardino), Deposition Testimony, 03-28-13, on Behalf of Defense
Counsel

Consultation and Courtroom Testimony, People of the State of California v. Robert DeLeon,
Superior Court of the State of California (County of Monterey), Trial Testimony, 04-18-13, on
Behalf of Defense Counsel.

People of the State of California v. Garcia, Superior Court of the State of California (County of
Riverside), Trial Testimony, 06-06-13.

Consultation and Courtroom Testimony, People of the State of California v. Naso, Superior
Court of the State of California (County of Marin), Trial Testimony, 07-08-13.

Green v. County of Riverside, Superior Court of the State of California (County of Riverside),
Trial Testimony, 08-05/08-13.

People of the State of California v. Curtis Drake, Superior Court of the State of California
(County of Riverside), Trial Testimony, 09-17-13.

Consultation and Courtroom Testimony, People of the State of California v. Ryann Lynn Jones,
Superior Court of the State of California (County of Tulare), Trial Testimony, 12-04-13, on
Behalf of Tulare County District Attorney

Consultation, Rodrigo v. Desert Regional Medical Center, et al; Civil Litigation, Superior Court
of the County of San Bernardino) on Behalf of Defense Counsel Reback, McAndrews, Kjar,
Warford, Stockalper & Moore, LLP, and Agajanian, McFall, Weiss, Tetreault & Crist LLP, 2013
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 33 of 35



People of the State of California vs. Hernandez, Superior Court of the State of California
(County of Napa), Preliminary Hearing Testimony, 03-20-14.

People of the State of California v. Perez, Superior Court of the State of California (County of
Riverside), Courtroom Testimony, 04-02-14

People of the State of California v. Robyn Gevas, Superior Court of the State of California
(County of Napa), Trial Testimony, 05-20-14.

People of the State of California v. Klingman, Superior Court of the State of California (County
of Napa), Trial Testimony, 06-11-14

People of the State of California v. Neville, Superior Court of the State of California (County of
Marin), Trial Testimony, 06-13-14.

Consultation and Testimony, Perry v. Thomas, et al., Superior Court of the State of California,
County of Riverside, Deposition Testimony, 09-08-14, on Behalf of Plaintiff Counsel

Consultation and Courtroom Testimony, People of the Territory of Guam v. Allan Agababa,
Trial Testimony (First Trial), 10-28-14, on Behalf of Defense Counsel.

Consultation and Courtroom Testimony, Johnson v. City of Vallejo, United States District Court,
Eastern District of California, Deposition Testimony, 10-30-14, on Behalf of Plaintiff Counsel

Consultation and Testimony, Perry v. Thomas, et al., Superior Court of the State of California,
County of Riverside, Courtroom Testimony, November, 2014, on Behalf of Plaintiff Counsel

Consultation and Testimony, Pavatt v. Patton (Lethal Injection Litigation), United States District
Court for the Western District of Oklahoma, Videoconference Testimony, Preliminary Injunction
Hearing, 12-17-14.

Consultation, Ziehl v. Donlen Mobility Solutions, Inc., et al; 189th District Court of Harris
County, Texas on Behalf of Plaintiff Counsel (Arnold & Itkin), 2014

Gordon vs. County of Orange, United States District Court for the Central District of California
(San Francisco), Deposition 03-19-15.

Consultation and Courtroom Testimony, People v. Jimenez and Castro, Superior Court of the
State of California, County of Santa Barbara, Trial Testimony, 12-14-15.

Consultation, Singh, Adm. Of the Estate of Jailall Singh v. Beacon Rehabilitation & Nursing
Center, et al (Nassau County, New York), 2015

People v. Johnson Gibbs, Superior Court of the State of California, County of Marin, Trial
Testimony, 03-18-16
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 34 of 35



People v. Conkright, Superior Court of the State of California, County of Napa, Trial Testimony,
04-25-16.

Camargo, Sr., et al. v. Brim Healthcare, Inc., et al. (Reference Orange County Coroner Autopsy
13-03655-SH), Superior Court of the State of California, County of Riverside, Deposition
Testimony, 04-26-16, on Behalf of Defense Counsel.

Consultation and Courtroom Testimony, People v. Travis Woolf, Superior Court of the State of
California, County of San Luis Obispo, Trial Testimony 05-20-16, on Behalf of Defense Counsel

Consultation and Courtroom Testimony, People v. Timothy Smith, Superior Court of California,
County of San Joaquin, Trial Testimony 06-02-16, on Behalf of Defense Counsel

People v. Flores, Superior Court of the State of California, County of Napa, Trial Testimony,
06-03-15

People v. Kimberly Long, Superior Court of the State of California (County of Riverside), Trial
Testimony, on Behalf of Riverside County District Attorney

People of the State of California vs. Shaffer, Superior Court of the State of California (County of
Napa), Preliminary Hearing Testimony, 06-11-15.
Camargo, Sr., et al. v. Brim Healthcare, Inc., et al. (Reference Orange County Coroner Autopsy
13-03655-SH), Superior Court of the State of California, County of Riverside, Trial Testimony,
06-20-16, on Behalf of Defense Counsel.
People v. A Better Tomorrow Treatment Center, et al., Superior Court of the State of California
(County of Riverside), Grand Jury Testimony 07-15-15, on Behalf of State of California,
Department of Justice
Consultation and Courtroom Testimony, Magnolia Gardens v. California Department of Public
Health, Superior Court of the State of California, County of Los Angeles (Central District), Trial
Testimony, 08-03-16, on Behalf of Plaintiff Counsel
Consultation and Courtroom Testimony, on Behalf of Defense Counsel, People v. Sumagang,
Superior Court of the State of California (County of Monterey), Trial Testimony, 08-24-16.
Consultation and Courtroom Testimony, People v. McCausland, et al., Superior Court of the
State of California (County of Riverside), Trial Testimony 09-14-16, on Behalf of State of
California, Department of Justice
Consultation and Courtroom Testimony, Magnolia Gardens Convalescent Hospital, Inc. v.
California Department of Public Health, on Behalf of Lewis Brisbois Bisgaard & Smith LLP,
Superior Court of the State of California, County of Los Angeles, Central District, Testimony at
Los Angeles, California, 10-03-16
People of the State of California vs. Hernandez, Superior Court of the State of California
(County of Napa), Trial Testimony, 10-11-16.
      Case 4:17-cv-00179-KGB Document 150-3 Filed 04/03/19 Page 35 of 35



Romero v. Prada, Superior Court of the State of California (County of Imperial, El Centro
Division), Consultation and Deposition Testimony on Behalf of Plaintiff Counsel, 2016
Courtroom Testimony (Criminal, Coroner # C15-237), People v. Oscar Tapia-Felix, on Behalf of
District Attorney, Superior Court of the State of California, County of Napa, Napa, California,
01-31-17.
Consultation and Courtroom Testimony, People of Guam v. Mark A. Torre, Jr.
(Criminal Case No.: CF-0421-15), on Behalf of Defense Counsel Joaquin C. Arriola, Jr.,
Testimony at Hagatna, Guam, 02-20-17
Heathcote vs. Sutter, Superior Court of the State of California, County of Napa, Deposition
Testimony, 06-09-17.
People of the State of California vs. Lorraine Hunter, Superior Court of the State of California
(County of Riverside), Trial Testimony (Guilt Phase), 08-09-17.
Consultation and Courtroom Testimony, People v. Robert Reagan, Superior Court of the State of
California, County of Los Angeles, on Behalf of Defense Counsel, Torrance, California, 08-10-
17.
Crozier v. Harvest Inn (Civil Litigation), Superior Court of the State of California, County of
Napa, Deposition Testimony, 08-24-17
People of the State of California vs. Russell Lee Wyant, Superior Court of the State of California
(County of Napa), Trial Testimony, 08-24-17.
People of the State of California vs. Lorraine Hunter, Superior Court of the State of California
(County of Riverside), Trial Testimony (Penalty Phase), 08-30-17 (Guilty Phase, 08-09-17).
Consultation and Courtroom Testimony (Second Trial), The People of Guam vs. Allan Agababa,
Superior Court of Guam, Internet Based Video Testimony, 09-26-17, on Behalf of Defense
Counsel
People of the State of California vs. Timothy Charles Gilman, Superior Court of the State of
California (County of Napa), Preliminary Hearing Testimony, 12-08-17
Consultation and Courtroom Testimony, Owen Francis, Petitioner, and Annam. Hoyos,
Respondent, Family Court (Superior Court for the State of California, County of Riverside),
Riverside, California, 03-01-18.
Consultation and Courtroom Testimony, on Behalf of District Attorney, People of the State of
California v. Charles Giese, Superior Court for the State of California, County of San Luis
Obispo, San Luis Obispo, California, 05-30-18.
